Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
The claims are directed at methods and apparatus and therefore are directed at one of the four statutory categories (MPEP 2106.06(I)).

Step 2A prong 1
Prong 1 requires the Examiner to determine whether the claims recite an abstract idea that fall under one of the following four categories: a) mathematical concept, b) certain methods of organizing human activity, c) mental process, or d) other abstract ideas such as an idea of itself (MPEP 2106.04(a)(2)). 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”




1. A method comprising: 
accessing, at a control server, a matrix, the matrix having feature columns and example rows; 
sharding the matrix by features and by examples to generate feature shards and example shards, respectively; 
distributing the feature shards and the example shards among a plurality of computation servers, each computation server from the plurality including an inner component storing at least one feature shard and an outer component storing at least one example shard; 
receiving a first correlation correlating data in an inner component of at least a first computation server with data in the outer components of the plurality of computation servers, the first correlation generated by running an inner pass; 
receiving a second correlation correlating data in an outer component of at least a second computation server with data in the inner components of the plurality of computation servers, the second correlation generated by running an outer pass; 
storing the first correlation and the second correlation at the control server; and 
providing an output associated with at least the first correlation and the second correlation.
The highlighted portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract in court decisions. 
See MPEP 2106.04(a)(2)(I)(A-C) which has distilled some concepts that the courts have deemed ineligible. Each limitation above is analogous to subject matter deemed an abstract idea in previous court decisions as collecting, displaying, and manipulating data (MPEP 2106.04(a)(2)(I)(B)(i)) and (MPEP 2106.04(a)(2)(I)(B)(ii)).
The claims at issue can be summarized as collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group v. Alstrom, 2015-1778).  See also the seminal case of Parker v. Flook, 437 U.S. 584, where the Supreme Court found that mere post-solution activity (such as the natural output of a mathematical algorithm) does not make the ineligible eligible. The CAFC has treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; . . . In a similar vein, the Court has treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613;. . . Also, the Court has recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347.  

Step 2A prong 2
Under prong 2 Examiner is to determine whether the additional elements integrate the abstract idea into a practical application. In order to do this Examiner must identify whether there are additional elements and evaluate whether those additional elements individually and in combination integrate the abstract idea into a practical application (MPEP 2106.04(d)(2)).
The remaining limitations fall under insignificant extra solution activity.  When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following (MPEP 2106.05(g):
(1) Whether the extra-solution limitation is well known (generic computers and networks),
(does not affect the algorithm)
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output) (only data collection and distribution is left)

Step 2B
The second part of the Alice/Mayo test is often referred to as a search for an inventive concept.  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).  The MPEP provides relevant considerations for evaluating whether additional elements amount to an inventive concept (MPEP 2106.05):
i. Improvements to the functioning of a computer (A standard computer network here is employed to process data)
ii. Improvements to any other technology or technical field (computers are employed to perform calculations. See also Benson, where the Court found that the abstract idea algorithm itself cannot be the improvement to a computer, and Mcro, where the advancement enabled computers to perform what they previously could not) 
iii. Applying the judicial exception with, or by use of, a particular machine (not found)
iv. Effecting a transformation or reduction of a particular article to a different state or thing (not found)
v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application (not found)
(not found)
As such, the additional elements, considered individually and in combination with the other claim elements, do not make the claim as a whole significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  /EVREN SEVEN/  Primary Examiner, Art Unit 2812